Beil, J.*
Secret trusts for the benefit of a grantor under the conveyance are fraudulent, as against his creditors. Coburn v. Pickering, 3 N. H. Rep. 415. This principle is without application to this case, because, though there is a trust for the benefit of the grantor, yet that trust is not secret. It is open, avowed upon the face of the indenture, and spread upon the face of the public records. None of the mischiefs likely to result from secret trusts can arise in this ease, because the interests intended to be conveyed are so distinctly stated, that creditors and others may take notice of the true position of the case without difficulty. Two things are necessary to rendér a conveyance effectual against creditors, — a good consideration and good faith. Neither is *435wanting here. The. deed recites the coñsideration of the conveyance, the release of the wife’s dower in other land, which the husband was desirous to convey without the incumbrance of dower, and the evidence sustains the recital. It appears this was a valuable consideration, and sufficient to cover the interest conveyed by the indenture to the wife and her children. Bullard v. Briggs, 7 Pick. 533. The conveyance might be impeached on the ground of inadequacy of consideration, if it was merely colorable or insufficient; but no attack is made upon it on this ground. It is not even suggested that the release of dower is not a fair equivalent for all the interest secured to the wife and her children by this conveyance. The transaction might also be impeached on the ground of want of good faith or actual fraudulent design in the conveyance, but this is not attempted. Neither is there here any foundation for a suggestion, that the effect of the conveyance is to defeat or delay creditors in their efforts to avail themselves of the property of the husband, whether designed or not. The interest secured to the husband is apparent on the face of the deed; and though it is a conveyance in trust, still, by our statutes, (Rev. Stat. ch. 184, § 1 and 5; Ib. ch. 195, § 1,) his interest may be attached and set off on execution, as if he had the legal estate.

Judgment on the verdict.


 Perley, J., having been of counsel, did not sit.